          Case 1:19-cr-00725-JPO Document 98 Filed 03/19/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       March 19, 2020

BY ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. David Correia, 19 Cr. 725 (JPO)

Dear Judge Oetken:

        The Government respectfully writes in response to defendant David Correia’s request (Dkt.
97) that the Court reconsider its order (Dkt. 96) requiring Correia to file by March 23, 2020 any
motion asserting a blanket claim of privilege over the materials he sent via DHL to his counsel. In
light of the disruptions caused by COVID-19, the Government would have no objection to
extending the motion deadline by an additional week, to March 30, 2020, with the Government’s
response due 10 days later (April 9, 2020). However, for the reasons set forth in the Government’s
letter motion (Dkt. 95), the Government continues to object to permitting Correia to file such a
motion at the same time that general pretrial motions are due (May 1, 2020). Further, Correia
bases his request in large part on the fact that he will claim that “Mr. Correia was damaged by the
Government’s seizure and search in other ways,” and that the search “lacked probable cause.”
(Dkt. 97.) But Correia remains free to wait until May 1st to challenge the warrant and/or search
and seizure on other grounds. The only motion that is critical to resolve at this juncture is his claim
that the Government should be precluded from reviewing any of the materials he intended to send
to his counsel because all of those materials—including the content of his electronic devices—are
privileged.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York


                                                       By: /s
                                                           Douglas Zolkind
                                                           Rebekah Donaleski
                                                           Nicolas Roos
                                                           Assistant United States Attorneys
                                                           (212) 637-2418/2423/2421

cc: All counsel of record (via ECF)
